Exhibit 10.4

English Summary of Maximum Amount Guarantee Agreement,

Contract No.: (2008) Bank of China Shandong Yin Bao Zi 2089-1



The Guarantor: Qingdao Free Trading Zone Sentaida International Trade Co., Ltd
(“F.T.Z. Sentaida”)

The Creditor: Bank of China Shandong Branch (“the Bank”)
The Debtor: Kaiyang Imports & Exports Co., Ltd (“the Debtor” or “Kaiyang”)
 

In order to ensure performance of the Underlying Contract as set forth in
Section 1, the Guarantor agrees to provide guarantee to the Creditor. The
Guarantor and the Creditor upon consultation have reached the following
agreement for mutual observance and compliance.

 

1.   There is a loan agreement entered into between Kaiyang and the Bank. That
loan agreement and other agreements subordinated to the loan agreement are treat
as the Underlying Contract to this Agreement. The term of the Underlying
Contract is from December 15, 2008 to December 4, 2009.

2.   The maximum amount of the principal guaranteed by the Guarantor hereunder
is $12,600,000. Any interest, compound interest and interest penalties relating
to the principal and any expenses relating to the implement ation of the Bank’s
rights and enforcement of the Debtor’s and the Guarantor’s obligations are all
guaranteed by the Guarantor.

3.   The guarantee period is two years starting from the due date of the
indebtedness under the Underlying Contract.

 

4.   The Guarantor has the joint guarantee liability to the Debtor’s
indebtedness under the Underlying Contract. When the Debtor is in default of its
repayment obligation, the Bank has the absolute right to require the Guarantor
(to assume the repayment obligation. 

5.   The Bank has the right to transfer its rights and interests under the
Underlying Contract, partially or entirely, to any affiliates of Bank of China
or any other entities.TheGuarantor’s obligations hereunder shall not be affected
by the transfer of the Bank’s rights.

6.   Representations and Warranties
The Guarantor hereby represents as follows:



  (1 ) The Guarantor is duly organized and validly existing and legally
qualified to sign and to execute this Guarantee Agreement.       (2 ) The
Guarantor understands the Agreement completely. The Guarantor has the power and
authority to execute the Agreement.       (3 ) All documents, materials and
certificates provided to the Bank by the Guarantor are true, real, complete and
valid.       (4 ) The Guarantor accepts, cooperates and assists in the credit
inspection and audit by the Bank.       (5 ) The Guarantor did not conceal any
material debt that it has as of the date of this Agreement.       (6 )

If any of following events occurred that will materially adversely impact the
Guarantor’s financial condition or its ability to fulfill this Agreement, the
Bank shall be informed promptly. Those events include but not limited to spin
off, merger, joint venture, foreign joint venture, cooperation, jointly
cooperation, dissolution, closedown, liquidation, re-organization, change in
capital structure, major assets or ownership transfer, major indebtedness,
reduction of registered capital; impound of collateral, bankruptcy, subject to
major law suit or arbitration.

   



--------------------------------------------------------------------------------

 

7.   Events of Breach contract and Settlement

       In the event of any of the following circumstances, the Guarantor shall
be deemed to breach the Agreement:

 



  (1 ) The Guarantor fails to fulfill its obligations hereunder:       (2 ) The
Guarantor makes false representations hereunder or breaks its warranties set
forth herewithin:       (3 )

In the circumstances that any event set forth in Section 7(6) occurs, the
Guarantor’s financial status and ability to perform the Agreement are materially
adversely impacted;  

  (4 ) The Guarantor ceases operation or in the event of dissolution, withdrawn,
or bankruptcy;       (5 ) The Guarantor breaches other provisions with respect
to the rights and obligations of the parties;       (6 ) The Guarantor breaches
the obligations in any contracts with the Bank or any other contracts with other
respective entities associated with Bank of China.  




If any one or more of the above-mentioned “Events of Breaching Contracts”
occurs, the Bank reserves the rights to take following actions, singularly or
jointly, as it deems appropriate:



  (1 ) The Bank may request the Guarantor to correct such default within
specified time frame;       (2 ) The Bank may declare the decrease, suspension
or termination on the credit line awarded to the Guarantor;       (3 )

The Bank may suspend or terminate, partially or entirely, the processing of the
Guarantor’s applications and has the right to refuse the Guarantor's draw-town
request or cancel the amount of the loan which has not been withdrawn;

      (4 )

The Bank may declare either the entire amount or partial amount of the principal
of and accrued interest in respect of other agreement with or any other
financing from the Bank, to be immediately due and payable;

      (5 ) The Bank may terminate this Agreement and, partially or entirely,
terminate any other existing contracts between the Bank and the Guarantor;    
(6 ) The Bank may request the Guarantor to indemnify the Bank for any losses due
to the Guarantor’s breach of the Agreement;       (7 )

The Bank has the right, with written notice to the Guarantor, to set off against
the Guarantor’s cash balance deposited with Bank of China, or its affiliates, in
the event of overdue principal and interest. And has the right, with written
notice to the Borrower, to set off against the Borrower’s cash balance deposited
with Bank of China, or its affiliates, in the event of overdue principal and
interest. In the case of settling between different currencies, the Lender will
adopt the exchange rate quoted by the Bank of China on the day of the set off;

      (8 ) Any other actions deemed necessary by the Bank    






8.   No failure or delay on either party of this Agreement in exercising any
power or right hereunder shall be deemed as a waiver thereof, nor shall any
single or partial exercise of any such right or power preclude any other or
further exercise thereof or the exercise of any other right or power hereunder.



--------------------------------------------------------------------------------

 

9.    This Agreement can be amended upon the written agreements concluded by
both parties. Any amendment shall be integral part of this Agreement. Unless
otherwise governed by applicable law or regulations or mutually agreed by both
party, this Agreement shall remain in force until all rights and obligations are
consummated. If any provision contained in this Agreement becomes invalid, the
other part of this Agreement shall not be impaired by it.



10.    This Agreement shall be governed by the relevant laws of China. Any
disputes arising from the execution of, or in connection with the this Agreement
shall be settled through friendly negotiation between both parties hereto. In
case no settlement to disputes can be reached through friendly negotiation, the
disputes shall be settled in accordance of the Underlying Contract. Prior to the
settlement of any dispute, each party shall continue to abide by the terms that
were not impacted by the disputed terms.

 

11.    Without obtaining the written consent from the Bank, the Guarantor shall
not transfer any rights and obligations hereunder to any third party.
 



Qingdao Free Trading Zone Sentaida International Trade Co., Ltd



/s/ Long Qin

Seal

December 15, 2008



Bank of China, Shandong Branch
 

Seal

December 15, 2008

